                  Case 2:21-cv-02504 Document 2 Filed 03/22/21 Page 1 of 1 Page ID #:14
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 DAVID B. JONELIS, ESQ. (BAR NO. 265235)
 JAKE A. CAMARA (BAR NO. 305780)
 LAVELY & SINGER PROFESSIONAL CORPORATION
 2049 Century Park East, Suite 2400
 Los Angeles, California 90067-2906
 Telephone: (310) 556-3501
 djonelis@lavelysinger.com
 jcamara@lavelysinger.com
 ATTORNEY(S) FOR:    Plaintiff JAMES HUNTSMAN
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
JAMES HUNTSMAN,                                                               CASE NUMBER:



                                                              Plaintiff(s),
                                     v.
CORPORATION OF THE PRESIDENT OF THE
                                                                                               CERTIFICATION AND NOTICE
CHURCH OF JESUS CHRIST OF LATTER-DAY
                                                                                                 OF INTERESTED PARTIES
SAINTS; and DOES 1-10,                                                                               (Local Rule 7.1-1)
                                                             Defendant(s)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                            Plaintiff JAMES HUNTSMAN
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                   CONNECTION / INTEREST

JAMES HUNTSMAN                                                                               Plaintiff

CORPORATION OF THE PRESIDENT OF THE
CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS                                                  Defendant




         March 22, 2021                                    /s/ David B. Jonelis, Esq.
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiff, JAMES HUNTSMAN


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
